Exhibit 10.1

AMENDMENT NO. 1

to

CREDIT AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Credit Agreement is entered into
as of August 6, 2018, by and between Cantor Fitzgerald, L.P., a Delaware limited
partnership (“Cantor”) and BGC Partners, Inc., a Delaware corporation (“BGC”).

WITNESSETH:

WHEREAS, Cantor and BGC are parties to that Credit Agreement dated as of
March 19, 2018 (the “Agreement); and

WHEREAS, Cantor and BGC wish to increase the borrowing limit from $250 million
to $400 million.

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Amendment:

Section 1. Amendments. Section 2.1(a) of the Credit Agreement is hereby amended
by replacing the reference from “$250 million” to “$400 million”.

Section 2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws (and not the law of conflicts) of the State of New
York.

Section 3. Construction. Except as expressly amended hereby, the Agreement shall
remain in full force and effect, and all other terms of the Agreement remain
unchanged.

Section 4. Counterparts. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on August 6, 2018.

 

CANTOR FITZGERALD, L.P. By:  

/S/ Steve Bisgay

Name: Steve Bisgay Title: Chief Financial Officer BGC PARTNERS, INC. By:  

/S/ Steve McMurray

Name: Steve McMurray Title: Chief Financial Officer

[Signature Page to Amendment No. 1 to the Credit Agreement between CFLP and BGC]